Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 40-50 are pending.  Claims 1-39 are canceled.    Claims 40-50 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 07 July 2020 consisting of 6 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a CON of 15/277,092 (filed 09/27/2016; issued as USPAT 10555507) which is aa CON of 14/681,617 (filed 04/08/2015; issued as USPAT-9474255) which claims benefit of 61/977 ,037 (filed 04/08/2014). The instant application has been granted the benefit date, 8 April 2014, from the application 61/977,037.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 40-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,555,507. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 of US-10,555,507 encompass all the limitations of current claim 1.

Claims 1 & 9 of US-10,555,507:

    PNG
    media_image1.png
    128
    380
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    55
    371
    media_image2.png
    Greyscale


Current claim 40:

    PNG
    media_image3.png
    153
    716
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    41
    378
    media_image4.png
    Greyscale

The embodiment of claim 6 of US-10,555,507 narrows the scope of claim 1 of US-10,555,507 to a homozygous embodiment where both FcγRI loci are humanized or where one locus is knocked out/down and the other is humanized.  Therefore, claim 1 of US-10,555,507 inherently recites a scope that encompasses a mouse having the heterozygous configuration.  Accordingly, the examiner concludes that the claims of US-10,555,507 would be prima facie obvious over the current claims.
	A terminal disclaimer would obviate the current ODP rejection.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633